PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/406,872
Filing Date: 10 Dec 2014
Appellant(s): Shimizu et al.



__________________
Joanna Cohn
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 5, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 8, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 25, 31, 33-34, 37, and 41-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ilekti et al. in view of Arnaud and Blin B (US PGPub No. 2007/0041920). 
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ilekti et al. in view of Arnaud and Blin B as applied to claims 25, 31, 33-34, 37, and 41-44, and further in view of Ilekti B (US PGPub 2011/0020263)
Claims 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ilekti et al. in view of Arnaud, Blin B, and Ilekti B as applied to claims 38 above, and further in view of Bui et al. and Zhao et al.
Claims 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ilekti et al. in view of Arnaud and Blin B as applied to claims 25, 31, 33-34, 37, and 41-44 above, and further in view of Ilekti B and Shah et al.
Claims 25, 31, 33-34, 36-38, and 41-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ilekti B in view of Ilekti et al., Arnaud, Auguste, and Blin B.
35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ilekti B in view of Ilekti et al., Arnaud, Auguste, and Blin B as applied to claims 25, 31, 33-34, 36-38, and 41-44 above, and further in view of Shah et al.
Claims 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ilekti B in view of Ilekti et al., Arnaud, Auguste, and Blin B as applied to claims 25, 31, 33-34, 36-38, and 41-44 above, and further in view of Bui et al. (previously cited) and Zhao et al.


(2) Response to Argument

	It is noted that none of the arguments provided by the appellant discuss the rejections as a whole, but instead discuss one or two of the cited references in the rejections. Thus the contributions of the full complement of cited prior art are not considered in the provided arguments. As detailed in MPEP 2145IV, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). This discussion in the MPEP also states that where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the references individually. The current arguments by appellant are described by this scenario and fail to overcome the rejections because "[T]he test for obviousness is what the combined teachings of the 

The appellant argues the limitation of “25% to 60% by weight, relative to the total weight of the composition, of at least one non volatile phenylated silicone oil having at least a dimethicone part, and including at least trimethylsiloxyphenyl dimethicone” in the independent claims has not been taught or suggested by the cited prior art. More specifically, they argue that there is no motivation for the artisan of ordinary skill to modify composition 1 of Ilekti et al. or composition 4 of Ilekti B to include more trimethylsiloxyphenyl dimethicone. 
The examiner disagrees with the appellant’s argument because Ilekti et al. teach a specific embodiment of a composition with trimethylsiloxyphenyl dimethicone proportion that is very close the claimed range as well as provide a range for this category of ingredient that overlaps with that claimed. It is argued by the examiner that these teachings provide sufficient motivation to the artisan of ordinary skill to follow the guidance that is set forth to vary the proportion of trimethylsiloxyphenyl dimethicone within the provided range of Ilekti et al. Specifically, composition 1 of Ilekti contains trimethylsiloxyphenyl dimethicone at 23 wt%, a value two percentage points outside the claimed range of 25 to 60 wt% for this component. This component is a non-volatile phenylated silicone, according to Ilekti et al., and Ilekti et al. more broadly teach this class of ingredient at 15 to 40 wt% of the composition. Ilekti et al. provide this range of proportions for this class of component to guide the artisan to other embodiments they contemplate beyond those explicitly exemplified. 


The appellant further argues that a previous contention by the examiner was incorrect. The discussion highlighted by the appellant is characterized as a teaching by Ilekti B that a 15% to 40% range for the non-volatile phenylated silicone is an indication that a higher proportion of trimethylsiloxyphenyl dimethicone than that exemplified was 
 The examiner disagrees with both the appellant’s characterization of what was stated by the examiner and the applicability of the teaching of Ilekti et al. to those of Ilekti B. The appellant has confused the source of the teaching of a 15% to 40% range for the non-volatile phenylated silicone. Ilekti et al. provide this teaching, not Ilekti B. The applicability of this teaching from Ilekti et al. to an example also in Ilekti et al. was addressed in discussion provided above.  In regards to the example of Ilekti B being modified by the teachings of Ilekti et al., the appellant cites case law to support their point that there must be a reason to combine the teachings of the prior art and a reasonable expectation of success. Then the appellant concludes that the rejection has not fulfilled these requirements. To the contrary, both Ilekti et al. and Ilekti B teach colored lipstick compositions with the same hydrogenated indene/methylstyrene/styrene copolymer key component as well as the same non-volatile phenylated silicone, in the form of trimethylsiloxyphenyl dimethicone. The two references provide some different options for additional components as well as different classifications for some of the components they have in common. Nevertheless, the artisan would have been motivated to combine the two sets of teachings because they are about making the same kind of cosmetic with several of the same key ingredients. The commonality of their teachings, along with the other relied upon prior art references that are not addressed by the appellant, provides a reasonable expectation of success for 

The appellant suggests that their argument highlights a clear error in the rejection of claims 25 and 44 over Ilekti et al., Ilekti B, Arnaud, Auguste and Blin B. To be more precise, claims 25 and 44 are rejected over Ilekti et al. in view of Arnaud and Blin and then separately over Ilekti B in view of Ilekti et al., Arnaud, Auguste and Blin B. 
The examiner disagrees with the appellant’s characterization of the rejections. As noted above, the appellant’s arguments employ an overly narrow view of the applicability of prior art teachings beyond their examples as well as disregard the commonality of the references against which they specifically argued and the contribution of the references the appellant chose not to address. In addition to explicitly exemplifying a lip cosmetic with a physiologically acceptable medium and fatty phase with the claimed trimethylsiloxyphenyl dimethicone, hydrogenated indene/methylstyrene/styrene based resin, non-volatile hydrogenated apolar oil, and water proportion, the cited combination of references provides motivation for the use of claimed proportions of the components via examples that meet or ranges that overlap those instantly recited. The combination of references also motivates the addition of a claimed mixture of hydrocarbon-based block copolymers at a claimed proportion.  Therefore the appellant’s arguments describing a supposed lack of motivation to modify the prior art references are insufficient to overcome the prima facie cases of obviousness as set forth in the rejections.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CARALYNNE E HELM/Examiner, Art Unit 1615      

                                                                                                                                                                                                  Conferees:

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615
                                                                                                                                                                                                        /FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.